10/21/2021



                                                                             Case Number: OP 21-0524




         IN THE SUPREME COURT OF THE STATE OF MONTANA

                                   OP 21-0524

TYRON LEE RISHER,

         Petitioner,
                                                          GRANT OF MOTION TO
                                                            PROCEED WITHOUT
    v.
                                                        PAYMENT OF FILING FEE
BOB OLSON - STATE OF MONTANA,

         Respondent.


     Motion to proceed without payment of the filing fee in this matter is
  GRANTED.

     DATED:    October 21, 2021.




                                          BOWEN GREENWOOD
                                          Clerk of the Supreme Court